Title: John Adams to Abigail Adams, 14 March 1788
From: Adams, John
To: Adams, Abigail


        
          Amsterdam March 14. 1788. Fryday
          My dear
        
        I have recd yours of the 7.th— I have written you on every Post day.
        Mr Jefferson is so anxious to obtain Money here to enable him to discharge some of the Most urgent demands upon the United States and preserve their Credit from Bankruptcy for two Years longer after which he thinks the new Gov’t will have Money in their Treasury from Taxes; that he has prevailed upon me to open a new Loan, by Virtue of my old Power.— I was very much averse to this but he would take no denial. I shall therefore be detained here till Monday. But if my Health continues I shall cross over in the Packett of next Wednesday.— I hope every Thing will be ready for Us to take Post for Falmouth.
        The Rich complain, at present in Holland that the Poor are set over them in the Regencies and the old Families that they are set aside by new ones.— Discontent rankles deep in Some Places, and among some Sorts of Men: but the Common People appear to be much pleased.
        The Patriots in this Country, were little read in History less in Government: know little of the human heart and still less of the World. They have therefore been the Dupes of foreign Politicks, and their own indigested systems.
        Changes may happen and disorders may break out, tho at present there is no apparent Probability, of either.— But as there is no sense of the Necessity of uniting and combining the great divisions of society in one system, no Changes can happen for the better.
        My Love to the Children, and believe me very anxious to see you.
        John Adams
      